UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-53443 HPEV, INC. (Exact name of registrant as specified in its charter) Nevada 75-3076597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8875 Hidden River Parkway, Suite 300 Tampa, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(813) 975-7467 (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of February 26, 2014, there were 50,372,714 shares of common stock, $0.001 par value, issued and outstanding. EXPLANATORY NOTE We are filing this Amendment No.1 on Form 10-Q/A to amend and restate in their entirety the following items of our Quarterly Report on Form 10-Q for the quarter ended March31, 2013 as originally filed with the Securities and Exchange Commission on May20, 2013 (the “Original Form10-Q”): (i)Item1 of Part I “Financial Information,” (ii)Item2 of Part I, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,”. The subsequent events footnote to the financial statements has been updated to reflect events that occurred after the filing date of the Quarterly Report. This Form 10-Q/A includes Exhibits 31.1, 31.2, 32.1 and 32.2, new certifications by the company’s principal executive officer and principal financial officer as required by Rule 12b-15. We have determined that our previously reported results for the quarter ended March 31, 2013 did not properly represent certain transactions shares issued and deferred compensation and consulting fees as they were shown in accounts payable. These charges of $37,555 were reclassified as accounts payablerelated parties. We have made necessary conforming changes in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” resulting from other minor changes, none of which were considered material. 2 HPEV, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 46 ITEM 4 Controls and Procedures 46 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 48 ITEM 1A Risk Factors 49 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 49 ITEM 3 Defaults Upon Senior Securities 49 ITEM 4 Mine Safety Disclosures 49 ITEM 5 Other Information 49 ITEM 6 Exhibits 50 3 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 4 ITEM 1 Financial Statements PART 1 – FINANCIAL INFORMATION HPEV, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of As of March 31, December 31, (Restated) ASSETS Current assets Cash $ $ Prepaid expenses 76,694 Total current assets 84,183 Intangible Total assets $ 172,147 $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 156,277 $ Accounts payable – related party 117,227 Notes payable-related party Total current liabilities 296,414 Total liabilities 296,414 Stockholders' equity (deficit) Preferred stock: $.001 par value: 15,000,000 shares authorized, 200 shares issued and outstanding as of March 31, 2013 - - Common stock; $.001 par value; 100,000,000 shares authorized, 43,085,441 and 42,970,441 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively 43,085 Additional paid-in capital 6,153,833 Common stock held in escrow Accumulated deficit during development stage (6,329,626 ) Total stockholders' equity (deficit) (124,267 ) Total liabilities and stockholders' equity (deficit) $ 172,147 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 HPEV, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Three Months From inception (March 24, 2011 ) Ended Ended through March 31, March 31, March 31, (Restated) (Restated) (Restated) Revenue $
